  Case 1:20-cv-00329-JTN-PJG ECF No. 9 filed 05/08/20 PageID.76 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
                                 _________


 MAX BIRMINGHAM,

       Plaintiff,                              Hon. Janet T. Neff

 v.                                            Case No. 1:20-cv-00329-JTN-PJG


 DANA NESSEL,

       Defendant.
 ________________________________/

                                      ORDER

      This matter is before the Court on Plaintiff’s Motion for Preliminary

Injunction.   (ECF No. 7).       Plaintiff initiated this action challenging the

constitutionality of Michigan Compiled Laws § 750.532.       Plaintiff now moves the

Court for a preliminary injunction enjoining the enforcement of this statute. Federal

Rule of Civil Procedure 65(a)(1) mandates that a court “may issue a preliminary

injunction only on notice to the adverse party.” In the Certificate of Service attached

to the present motion, Plaintiff asserts that he “will” serve his motion on Defendant,

not that he has actually done so. Moreover, there is no indication in the docket that

Plaintiff has, in fact, served the present motion on Defendant.       This is fatal to

Plaintiff’s request. The Court further notes that there is no indication in the docket

that Defendant has been served with Plaintiff’s complaint. Accordingly, Plaintiff’s

Motion for Preliminary Injunction, (ECF No. 7), is hereby denied without prejudice.
  Case 1:20-cv-00329-JTN-PJG ECF No. 9 filed 05/08/20 PageID.77 Page 2 of 2



      IT IS SO ORDERED.



Date: May 8, 2020
                                           /s/ Janet T. Neff
                                         __________________________
                                         JANET T. NEFF
                                         United States District Judge




                                     2
